department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date contact person identification_number contact number uil employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date contact person identification_number contact number fax number employer_identification_number uil numbers legend a a board member b a board member c a board member d a board member m acity n name of an organization p name of an organization pp name of an organization w name of an organization x a country y name of an organization x a date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below primary issue do you qualify for exemption under sec_501 no for the reasons described below subordinate issue sec_1 are private rather than public interests being served therefore prohibiting you from qualifying for exemption under sec_501 of the irc does your inadequate exercise of discretion and control_over foreign conduit-type payments constitute a supporting basis for denial of exemption under sec_501 alternative issue in the event that you were found to qualify for tax exempt status under sec_501 on appeal would you meet the definition of a foreign conduit which while enjoying exemption from income_tax would not be eligible to receive tax deductible donations under sec_170 yes for the reasons described below facts you were formed by declaration of trust on the date x by a and b purpose of your organization is to operate exclusively for charitable religious scientific literary or educational_purposes either directly or by contributions to organizations duly authorized to carry on charitable religious scientific literary or educational activities with your principal activity being to support the activities and programs of the foreign organization y an institute dedicated to advanced jewish studies torah lecture and other religious activities per the trust document the paragraph of your trust states that no part of the trust fund shall inure to the benefit of any private_shareholder_or_individual and no part of the activities of this trust shall consist of carrying on propaganda or otherwise attempting to influence legislation or of participating in or intervening in including the publication or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office the trust document also indicates that the trustees shall apply the trust fund at such times in such manner and in such amounts as they may determine or as may be required by restricted donations to the uses and purposes set forth in paragraph paragraph of the trust document states in part that any instrument required to be executed by this trust shall be valid if executed in the name of this trust by the majority of the trustees provided however that transaction such as brokerage activity withdrawals deposits and checks drawn against balances held with respect to bank and brokerage accounts may be transacted on the signature or telephone require where such manner of doing business is otherwise customary of any one of the trustees unless the majority of the trustees specifically request a different arrangement you trust states that every successor or additional trustee shall have the same powers ad duties conferred upon the trustees named in this agreement the trust also states that the trustees may accept donations which restrict their uses and purposes provided such restrictions are within the uses and purposes set forth in paragraph per your application_for exemption you are seeking classification a public charity under sec_501 of the irc as a a and b a vi you submitted a brochure for the foreign organization n in the foreign city of m in the foreign_country of x the brochure stated that b founded the foreign organization p a torah learning center and kollel it further stated that today the kollel supports approximately twenty young men whose full-day learning program prepares them to become gemara teachers and rabbonim the learning and planning is directed by b founder of the foreign organization p you submitted an affidavit and supporting material from the foreign organization y you indicated that you were submitting this information in order to show evidence that you were in compliance with revproc_92_94 this affidavit was signed by c as trustee for the foreign organization y the financial data that you provided with your initial application included budgets these budgets included an explanation of the expenses that all but a minor portion has been or will be distributed to the foreign organization y we asked you to explain in detail how your organization will maintain control and responsibility over the use of any funds granted to foreign organizations you responded that as noted in the application the principal purpose of american friends of the foreign organization is to support the religious and educational activities of the foreign organization y located in the foreign_country of x that institution supplies this organization with regular updates of its religious and educational activities and this organization must be satisfied that its funds granted to the foreign organization y are being expended in the manner that furthers its charitable purposes in addition it receives reports from time to time from american friends who visit that institution and confirm to the trustees that the funds that it receives from this organization are in fact being expended for the purposes intended finally one of the trustees lives in the foreign_country of x and provides reports of the activities of that organization from time to time we asked you if another organization caused you to form you responded that another organization did not cause this organization to form we also asked you if any of your board members serve on other boards you responded that the trustees do not serve on other boards you indicated that grants are disbursed via checks made payable to the foreign organization y and are used for the charitable purposes for which they were intended as is confirmed by the resident trustee in the foreign_country of x and other friends who make regular field investigations you submitted copies of your bank statements from january statements showed a and b listed as signatories on the account the statements showed that only two checks were written during that time and they were written to the foreign organization y copies of the fronts of the cancelled checks were included with the statements on february february a check for dollar_figure another check was written to the foreign organization y for dollar_figure was written to the foreign organization y by b on - march those by b we asked you if the foreign organization n located in the foreign_country of x is also known as the foreign organization y you responded that the organization is also known as the foreign organization y and b although not an officer of the organization is actively involved in that organization you also said that b who is a nominal trustee of this organization is the founder of the foreign organization n and is actively involved as a teacher and lecturer of the organization you also submitted the certificate of registration issued by the foreign_country of x of a fellowship society for the foreign organization pp in the foreign_country of x on this certificate it listed the address of the foreign organization pp the certificate also included the name b as the recipient of the mail for the foreign organization pp we asked you about your control and discretion over contributions that you make to the foreign organization y you stated that this organization does exercise complete control and discretion over activities of the foreign organization which it supports with respect to that support as to the status of b he is not an officer of the foreign organization but admittedly is a leading player the fact does trouble you inasmuch as you feel that the requisite control may be lacking in the domestic organization although he is only a nominal trustee of the domestic organization he has signed the checks to the foreign organization but only my approval of such disbursement this deficiency is now hereby corrected by the resignation of b you included a resignation letter from b you further stated that presently am the sole trustee but shortly will choose another trustee who has no involvement in the subject foreign organization emphasis added the resignation letter was dated date and stated the following the undersigned trustee hereby submits his resignation as trustees of this foundation effective immediately while have not taken an active role in this foundation wherever my services were required have served this foundation faithfully from its inception on date and will provide a complete account of my activities as trustee if requested by the trustee who will continue to serve the foundation on date you submitted an acceptance of appointment as trustee from c effective on date on date we made you aware that you had previously submitted an affidavit that was signed by c as trustee for the foreign organization y in the foreign_country of x on date you responded that it was c has only a minor role in the w organization and makes only rare visits to it however to avoid what appears to be control by the foreign organization he is resigning as the trustee of this organization his signed resignation will be submitted to you shortly instead a new trustee is appointed his name is d we asked for you to explain what you meant by a nominal trustee you responded that the other trustee was not actively involved in the administering the activities of this organization and only oversaw its activities from time to time and for that reason he was referred to as a nominal trustee that trustee has in any event since resigned as trustee as reflected in the papers previously sent you stated you submitted a resignation from c dated date that the undersigned trustee hereby submits his resignation as trustees of this foundation effective immediately while have not taken an active role in this foundation was appointed successor trustee in date whenever my services were required have served this foundation faithfully from that time and will provide a complete account of my activities as trustee if requested by the trustee who will continue to serve the foundation on date you submitted a statement that a trustee had appointed d as an additional trust effective date accepting his appointment and notarized by a a statement signed by d was also submitted we asked for you to provide detailed records and case histories of each grant that you had given to date this information was to include the following o o a o m r a number of organizations that had applied for the grant number of organizations that were qualified to receive the grant number of organizations that were selected to receive the grant name of each grant recipient address of each grant recipient amount distributed to each grant recipient purpose of each grant rather than provide the requested information you simply responded that the only foreign charitable_organization that has applied for a grant has been the foreign organization y as noted and it was duly qualified to receive the grants because of the nature of its educational and religious activities we also asked for you to provide a listing of the names of the officers and directors of the organizations that you support you responded that the officers and directors of the foreign organization y have been previously disclosed to you via material sent to you however the only information we had was a brochure that stated that b is the founder and a document signed by c on behalf of the foreign organization y we also asked how you publicize your grants we asked for you to include a representative sample of advertisements literature brochures etc you responded that there is no need to publicize the grants by printed materials the persons solicited by word of mouth or by personal visits to their home are fully apprised of the purposes of this organization and of the grants made to it we asked you about grant applications that you require and the procedures for an organization to submit an application you responded that no written application is required an applicant would need to contact one of the trustees and orally request a grant this organization and its activities are pretty much known among persons in the orthodox jewish community on date we asked if b had been removed from the bank account you responded on date that until now b has retained signature_authority this is because the bank where the account is maintained has made it very difficult to remove him without closing the account and opening a new one moreover opening a new account has also proven difficult since the legal department of the bank does not like the trust under which this organization was created and in addition requires all of the trustees to be personally present to open a new account which would be very difficult to do we asked for you to describe the specific purposes for which you make grants to the foreign organization y in the foreign_country of x you stated that grants are made to the foreign_country of y to cover salaries and stipends necessary to be given to needy persons who undertake to study torah matters in depth at the facility of the foreign organization y on a daily basis we also asked you how you determine the amount that you distribute to the foreign organization y in the foreign_country of x you responded that the amount to be distributed is normally limited to the resources of this organization which are far less than what the organization would need in date we requested copies of your bank statements from date - present you indicated that the statements from date - date cannot be located you also indicated that the original account was now closed and a new account had been opened you said that a has signatory authority on the new account and that the other trustee d will have emphasis added signature_authority in date you submitted copies of cancelled checks for the period date - date b was still writing checks on a regular basis as late as date which is almost two years after he resigned from the board you also indicated that your selection committee members meet around twice a year and that there are no minutes kept your organization does not have bylaws your trust document states that all action of the trustees shall be taken either by a resolution at a meeting or by written record without a meeting there is no information in your trust document regarding the operational procedures of your organization furthermore the cancelled checks showed that a wrote two checks in totaling dollar_figure the checks were written to american friends of the foreign organization by a they were also endorsed and cashed by a you further stated that a keeps the checkbook and is the individual responsible for the day to day control_over financial transactions we asked for you to provide a list of all of the donors to your organization rather than send a complete listing you provided what you called a sample list of donors based on your bank statements many thousands of dollars have been deposited in your bank account the sample listing was clearly not representative as it included mostly smaller donations law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it exempt is not if sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 must establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government sec_170 of the code provides subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code defines a charitable_contribution to include a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation which is a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_170 of the code further provides that a contribution or gift by a corporation to a_trust chest fund or foundation shall be deductible by reason of paragraph c only if it is to be used within the united_states or any of its possessions exclusively for purposes specified in subparagraph c b sec_1_6001-1 of the procedure and administration regulations provides in general that any person subject_to tax under subtitle a of the code or any person required to file an information_return with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 of the regulations provides that for exempt_organizations in addition to such permanent books_and_records required by sec_1_6001-1 with respect to the tax imposed by sec_511 on the unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements sec_1_6001-1 of the regulations retention of records provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law revproc_2008_9 r b superseding revproc_90_27 1990_1_cb_514 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status rul 1963_2_cb_101 holds that contributions to certain domestic charitable rev organizations are deductible if in fact to or for_the_use_of the domestic organization and that the domestic organization is not serving as an agent for or conduit of a foreign charitable_organization in reaching this conclusion the revenue_ruling states that it seems clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to it can be shown that the gift is rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient revrul_66_79 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization rul 1998_2_cb_210 held that an organization will not jeopardize its exemption rev under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds and maintains records establishing that the funds were used for sec_501 purposes 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization revrul_66_79 in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in 74_tc_846 the court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in 511_fsupp_166 d d c aff'd 670_f2d_1210 d c cir the court upheld irs's denial of exempt status as a religious_organization in a declaratory_judgment action the court held that in factual situations where there is evident potential for abuse of the exemption provision a petitioner must openly disclose all facts bearing on the operation and finances of its organization here plaintiff did not proffer sufficiently detailed evidence of its charitable disbursements or the extent of its support of its members rather plaintiff continually responded that it had already provided the data or could not furnish anything further therefore the court found that the applicant did not meet its burden to positively demonstrate that it qualifies for the exemption the court_of_appeals for the district of columbia circuit in affirming that the organization had not met its burden of establishing that no part of its net_earnings inured to any private individual observed taxpayer confuses a criminal prosecution in which the government carries the burden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status in which the taxpayer whether a church or an enterprise of another character bears the burden of establishing that it qualifies for exemption in 71_tc_102 the court found that the organization's officers received amounts of money in the form of grants these grants carried with them no legal_obligation to repay any interest or principal petitioner contended as it had during the administrative_proceeding before the irs that the grants were made in furtherance of a charitable purpose to assist the poor who were in need of food clothing shelter and medical attention however petitioner was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense this information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose accordingly it was found that the organization failed to establish that these disbursements constituted an activity in furtherance of an exempt_purpose application of law sec_6001 of the code requires organizations exempt from tax to retain records sufficient to detail their exempt_function activities to qualify for exempt status an organization must make a convincing case that they qualify for tax exempt status under code sec_501 sec_501 of the irc provides for the exemption from federal_income_tax for organizations described in if they are organized and operated exclusively for religious charitable and educational_purposes an organization that is unable to demonstrate they have now or will have in the future sufficient records to show operations exclusively further exempt purposes will not be found to meet the operational_test under sec_501 of the code in 70_fedclaims_782 the court explains that the burden is on the applicant to establish that it meets the statutory requirement under sec_501 of the irc an organization is entitled to federal tax exemption only if inter alia it is organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual failure to satisfy any of these requirements results in an organization being disqualified from tax exemption sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests for purposes of sec_501 of the code the term private interests has a specific meaning private interests include the creator of an organization or members of his family shareholders of an organization or persons controlled directly or indirectly by such private interests one of the trustees a appears to have sole control_over the organization a has referred to other directors as nominal and has removed two of them at will to suit his needs he has signatory authority on the checking account and writes and cashes checks most recently he has written checks and cashed them himself we discovered through a brochure that you provided that b is the founder of the foreign organization that you support you admitted that he is involved as a teacher and lecturer of the foreign organization you promptly removed him from the board upon our discovery of this fact clearly his removal was only on paper he continued to write checks from your bank account to the foreign organization that he formed for approximately two years after his resignation as he resides in the foreign_country of x the checkbook was clearly kept in the foreign_country of x not the united_states the control and discretion of your funds were in the hands of someone who also controlled and founded the foreign organization you stated that you confirm that funds are used for the charitable purposes for which they were intended as is confirmed by the resident trustee in the foreign_country of x at the time of this response the trustee in the foreign_country of x was b and other friends who make regular field investigations it is not clear who the friends are that you refer to but we know that b is the founder of the foreign organization as well as one of the founders of this organization allowing the founder of the foreign organization to confirm that your funds are used for their intended purposes is not sufficient control and discretion as described in revrul_63_252 further we asked for copies of specific bank statements you submitted some of the we also asked for a complete listing of donors to your organization to this request we got a small sample we also asked for a listing of the officers of the foreign organization that you support you indicated that you had already provided this information to us when in fact you had not statements that we asked for but indicated that the statements for the period date - date cannot be located where you claim ignorance are silent or provide vague and general responses when specific detailed answers are required results in a mere theoretical proposition supporting exemption that is insufficient to clearly demonstrate that you meet the requirements for tax exempt status under sec_501 of the irc revproc_2008_9 provides that an organization seeking exemption must fully describe all of their activities including standards criteria and procedures to be exempt under sec_501 an organization must be both organized and operated for one or more exempt purposes specified in the section although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes as indicated in better business bureau easter house supra an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more purposes specified in sec_501 neither is an organization operated exclusively for one or more exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals or its activities further private rather than public interests as stated in new dynamics supra exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed the applicant bears the burden of establishing that it qualifies for exempt status an applicant must prove that it is organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests as in section big_number c -1 d ii of the regulations again exclusively does not mean solely but no more than an insubstantial part of an organization's activities may further a non-exempt purpose an applicant for exempt status must provide sufficient information for the irs to make an informed decision as indicated in national association of american churches supra respond to questions completely and candidly you did not respond openly and candidly to several of our questions as in basic bible church supra the responses must include details figures and documentation selecting the students that receive stipends the manner in which the money was dispersed or accurate amounts of cash that was given to the students as in_ bubbling well church supra you have given answers to our inquiries that were vague and uninformative you did not provide adequate details regarding the method of it must in contrast to the broad generality of the purposes stated in your trust document the name of your organization confirms a purpose to assist a named foreign organization two individuals formed your organization via a_trust document one of the trustees was b who as indicated above is the founder of the foreign organization when a removed b as trustee he was replaced with c we pointed out to you that you had previously submitted an affidavit from the foreign organization signed by c as trustee resignation of c and appointed yet another trustee d you submitted a document that stated in your following response you submitted the that the undersigned trustee a hereby appoints d as an additional trustee of this trust the acceptance of the appointment of the new trustee was also notarized by a rul 1959_1_cb_627 concerns an exempt_organization that was requested to rev produce a financial statement and statement of its operations for a certain year you omitted several months worth of bank statements when we requested them you have not provided the necessary financial information as required is not a domestic organization as required by revrul_63_252 provides examples to illustrate proper control and discretion regarding originations that donate to foreign organizations in each example the foreign organization is an organization chartered in a foreign_country and is organized so that it meets all of the requirements of sec_170 except that it sec_170 revrul_63_252 demonstrates that the requirements of sec_170 would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to a foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the foreign recipient revrul_66_79 1966_1_cb_48 amplifying revrul_63_252 provides rules for determining whether a domestic charitable_organization has and exercises sufficient control as to the use of contributions for the purposes of applying sec_170 contributions to a foreign charity generally are not deductible while a domestic charity can use the contributions abroad it cannot merely transfer them to a foreign charity as you have allowed the founder of the foreign organization to write and cash checks on behalf of your organization you are not exercising sufficient control and discretion as in 505_f2d_1068 you have the burden of proving that you satisfy the requirements of the code you have failed to provide enough information to prove to us that you are operating in a manner that would allow for you to qualify for exemption under sec_501 of the irc you indicated that your selection committee members meet around twice a year and that there are no minutes kept you also do not have bylaws while bylaws are certainly not a requirement your trust also does not provide adequate information regarding your operational procedures in fact there is no written documentation regarding how your organization is to operate you stated that you have not kept meeting minutes in the past and that you do not intend to keep meeting minutes in the future operating in a manner acceptable under sec_501 of the irc as you are unable to provide evidence that you meeting the operational_test you are not operating in a manner appropriate under sec_501 of the irc the operational_test will be failed if you can not provide adequate evidence that you are the responses that you provide to us must include details figures and documentation basic bible church supra the irs has statutory and regulatory authority to inquire about an applicant’s proposed activities and other subjects material to its determination of whether the applicant meets the standards for exempt status revproc_2008_9 especially where an organization is dominated by one individual or has a non-functioning board which provide potential for abuse of exemption provisions the applicant must openly and candidly disclose all facts bearing on the finances and operation of its organization basic united ministry of alma karl schuring supra in bubbling well church of universal love inc v commissioner supra the tax_court held that it did not qualify for exemption under sec_501 because it was operated for the benefit of the founder and his family and it could not be shown that no part of its net_earnings inured to the benefit of the founder and his family the court found that the organization was at all times completely dominated by the family-a father mother and son they were the only voting members composed the board_of directors and were in a position to control the operations and activities of the organization indefinitely the family could without challenge dictate the organizations programs operations budget and spend its funds applicant’s position you indicated that you are of the opinion that you meet the requirements set forth in the code and should qualify as a sec_501 organization contributions to which should be deductible using revrul_63_252 you indicated that you are not formed as a result of any_action of the foreign organization nor was it meant to be a supporting leg of that organization you further stated that you are more similar to the organization described in revrul_66_79 you state that although your name indicates a purpose to support the foreign organization this is not your sole purpose in that it may contribute to other organizations in accordance with its broad purpose clause as set forth in your formation documents you further stated that you only submit money to the foreign organization after you have reviewed its activities for which the money is to be advanced and is satisfied that it will further its purpose the fact that the name of your organization is based on the name of the foreign organization is not dispositive you cite the fact that publication lists hundreds of organizations that begin with american friends of you further stated that the basis for your request for a determination_letter is not because your are a domestic organization serving as a conduit to the foreign organization but rather because you have clear stated charitable and religious purposes which you feels is furthered in large part by the named organization service’s response to applicant’s position you state that just because you are named after a foreign organization this shouldn't preclude you from qualifying for exemption we concur it's not the name of your organization necessarily that we take issue with it’s the manner in which your activities are conducted as cited above further you state that your basis for requesting a determination_letter is the fact that you have clearly stated charitable and religious purposes these purposes are clear to support a specifically named foreign organization the manner in which you conduct these activities is the issue furthermore the status of similarly named organizations does not establish a legal precedent and those organizations may keep adequate_records and exercise the necessary discretion and control_over foreign distributions that you do not applicant’s protest to proposed denial of exemption you responded to our proposed denial with a statement from trustee a this statement was not signed under the required penalties of perjury statement this statement cited no legal precedent the protest letter stated that you do not believe it is necessary to take issue with your legal arguments since the application as has been pending presently is of an organization entirely different than the one originally organized in that the trustees have no association with the foreign organization you stated that initially one of the trustees was in fact the founder a teacher and lecturer of the foreign organization you indicated that this deficiency in the organization was corrected through the formal resignation of that trustee you stated that since trustee a was the sole trustee he was the only one that could appoint a new trustee you further stated that the appointment of the second trustee and the removal thereof under the same rationale was done so that there would be two disinterested trustees after the resignation of the others you said that to suggest that trustee a was taking actions at will is inaccurate indicated that the statement that trustee a wrote checks and then cashed them to my recollection is absolutely false you affirmed that trustee b was the signatory on your checking account according to you he kept the check book and continued to have signatory authority after his resignation because of the bank's convoluted means to take him off of the account you further you confirmed that you had not submitted three of the bank statements that we requested however you did not provide them with your protest regarding our request for a complete list of donors you stated that you only submitted a sample because there were a lot of small donors and you felt that a sample would suffice you stated that you are willing to submit a larger list but again you did not include this documentation with your protest service’s response to applicant’s protest in an attempt to clarify the issues that you presented in your protest we sent a letter requesting additional information on date we asked for the following information the protest to be signed under the penalties of perjury statement any additional bank statements that you wanted to be considered concurrence that contributions to your organization would not be deductible even if you qualified for exemption and board meeting minutes or other relevant documentation that demonstrates an objective basis for the board’s decision making we called trustee a on date to follow up on our request for clarification of your position trustee a indicated that he needed more time trustee a would not commit to a time frame in which he would respond we called trustee a again on date at that time trustee a indicated that he does not have time for this because he’s doing this pro bono he said that he would not be responding to our request for clarification of your protest as your protest presented no new information or substantial clarification and did not cite legal precedent we must conclude that you still do not qualify for exemption as described below conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the irc as outlined below private rather than public interests are being served therefore prohibiting you from qualifying for exemption under sec_501 of the irc an organization is entitled to federal tax exemption only if inter alia it is organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual a has written checks and subsequently endorsed and cashed them at the time of your last response a was the only individual with current signatory authority on your checking account a is also the individual that oversees the day-to-day financial transactions of the organization he has removed two trustees at will and replaced them he has referred to the other trustees as nominal despite the fact that you claim to be a public organization the private interests of a are being served you do not exercise adequate discretion and control_over payments to the organization that you support that is located in the foreign_country of x you have allowed an individual located in the foreign_country of x who is no longer a member of your governing body to control your checking account therefore you are not exercising adequate discretion and control regarding your disbursements your lack of control and discretion is a basis for denial under sec_501 of the irc conclusion regarding the alternative issue if you were found to qualify for tax exempt status under sec_501 you would meet the definition of a foreign conduit which while enjoying exemption from income_tax would not be eligible to receive tax deductible donations under sec_170 the individual located in the foreign_country x that you have allowed to write checks is not a member of your governing body but is the founder of the organization that you support in the foreign_country x your decisions are not independent or solely within your jurisdiction with regard to the disposition of the funds donated to you as you let an outsider to your organization control and dispense funds the requirements of sec_170 of the code are nullified if contributions inevitably committed to go to a foreign organization or components thereof were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient as the name of your organization implies you were formed to support a foreign organization you seek contributions in the united_states you momentarily hold the contributions but the ultimate purpose is to support the foreign organization the real recipient of the donations is the foreign organization you are only nominally the donee because you do not review and approve the disbursements and because you do not maintain control and discretion over the use of the funds you receive you are not considered the recipient of the funds therefore the requirements of sec_170 of the code are nullified and contributions to your organization are not deducible you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group room p o box cincinnati oh internal_revenue_service eo determinations group main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
